Appeal from a decision and award of the Workmen’s Compensation Board. Claimant is engaged in domestic service. She testified that on August 8, 1952 she struck the back of her head on a cupboard while rising after having picked up some object from the floor; suffered a headache, and rested in bed. The following day, while engaged in cleaning a room, she lifted and moved some heavy furniture and felt a sudden sharp pain in the back of her head, and again rested in bed; and the day after, following some excitement attendant on her employers’ leaving on a trip, “running up and downstairs” she became acutely ill and was hospitalized. There is medical proof in the record that these events aggravated an underlying chronic physical condition of hypertensive vascular disease, precipitated her acute illness, a cerebral vascular “accident”. Appellant’s medical proof was that claimant had suffered a vascular spasm and that none of the events described by claimant as having occurred in the course of her work could have caused such a spasm. The finding of the board in this aspect of the case is that claimant suffered “a severe cerebral accident in the nature of a thrombosis and a right sided hemiplegia with aggravation of” an underlying physical condition. In this state of the record the board could have accepted the proof that the bump on the head and the moving of heavy furniture, each followed by pain, were incurred in the course of employment within the meaning of the statute and had the causal effect of aggravating the pre-existing physical impairment of the claimant. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present—Foster, P. J., Bergan, Coon, Zeller and Gibson, JJ.